839 A.2d 183 (2003)
FAIRVIEW TOWNSHIP, Appellant
v.
FAIRVIEW TOWNSHIP POLICE ASSOCIATION, Appellee.
Supreme Court of Pennsylvania.
Argued December 2, 2003.
Decided December 23, 2003.
Joseph C. Rudolf, Ryan J. Cassidy, Scott Edward Blissman, Philadelphia, Walter A. Tilley, York, for Fairview Tp., appellant.
Tracy Lynn Updike, Thomas L. Wenger, Harrisburg, for PA State Ass'n of Tp. Sup'rs., appellant amicus curiae.
Sean Thomas Welby, Gary M. Lightman, Harrisburg, for Fairview Tp. Police Ass'n, appellee.
Before: CAPPY, C.J., and CASTILLE, NIGRO, NEWMAN, SAYLOR, EAKIN and LAMB, JJ.
Prior report: 795 A.2d 463.

ORDER
PER CURIAM.
The Order of the Commonwealth Court is affirmed.